DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the one or more enclosures from claims 1, 10, and 17
the one or more sensors from claims 6 and 14
the moving portion from claims 6 and 14
the one or more conical gears from claims 7, 15, and 20
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21, lines 2-3, recites “corresponding set of counterweight” which is grammatically incorrect and should be changed to --corresponding set of counterweights--.
Claim 21, lines 4-5, recites “corresponding set of counterweight” which is grammatically incorrect and should be changed to --corresponding set of counterweights--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 2, recites “one set of counterweights” which is indefinite because it is unclear if the one set of counterweights from claim 5 is a part of the one or more counterweights from claim 1, lines 2-3 and 4.  How are the counterweights from claims 1 and 5 related to each other or different from each other?
Claim 6, line 3, recites “the electric motor” which is indefinite because the Applicant has not previously claimed a specific electric motor.  Claim 5 discloses one or more electric motors, but that limitation does not specific a singular one of the one or more motors.
Claim 7, lines 2-3, recites “one corresponding set of counterweights” which is indefinite because it is unclear if the one set of counterweights from claim 7 is a part of the one or more counterweights from claim 1, lines 2-3 and 4, and claim 5.  How are the counterweights from claims 1, 5, and 7 related to each other or different from each other?
Claim 10, line 4, recites “one set of counterweights” which is indefinite because it is unclear if the one set of counterweights from line 4 is a part of the one or more counterweights from lines 2-3.  How are the counterweights from lines 2-3 and 4 related to each other or different from each other?
Claim 13, line 2, recites “one set of counterweights” which is indefinite because it is unclear if the one set of counterweights from claim 13 is a part of the one or more 
Claim 15, lines 2-3, recites “one corresponding set of counterweights” which is indefinite because it is unclear if the one set of counterweights from claim 15 is a part of the one or more counterweights from claim 10, lines 2-3 and 4, and claim 13.  How are the counterweights from claims 10, 13, and 15 related to each other or different from each other?
Claim 17, line 2, recites “a linear actuator” which is indefinite because it is unclear how the linear actuator from line 2 is related to the linear actuator from claim 1.  Are there two separate linear actuators?
Claim 17, lines 18-19, recites “one set of counterweights” which is indefinite because it is unclear if the one set of counterweights from lines 18-19 is a part of the one or more counterweights from line 17.  How are the counterweights from lines 17 and 18-19 related to each other or different from each other?
Claim 19, lines 2-3, recites “one set of counterweights” which is indefinite because it is unclear if the one set of counterweights from claim 19 is a part of the one or more counterweights from claim 17, lines 17 and 18-19.  How are the counterweights from claims 17 and 19 related to each other or different from each other?
Claim 20, line 3, recites “one corresponding set of counterweights” which is indefinite because it is unclear if the one set of counterweights from claim 20 is a part of the one or more counterweights from claim 17, lines 17 and 18-19, and claim 19.  How are the counterweights from claims 17, 19, and 20 related to each other or different from each other?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 17, and 18, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherry (US 3,791,227).
Regarding claim 1, Cherry discloses an apparatus tor vibration reduction in a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator), comprising:
one or more sets of counterweights (64, 66), each set comprising one or more counterweights (see Figure 1);
one or more enclosures (16) configured to receive one set of counterweights for each enclosure; and
a driving shaft (52) configured to receive the one or more sets of counterweights mounted thereon;
wherein:
the one or more sets of counterweights are disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (64 and 66 are disposed symmetrically about the Figure 2 plane that is shown extending through the centerline 26) of the linear actuator; and

Regarding claim 2, Cherry discloses that the linear actuator comprises:
a piston (28);
a piston rod (60) configured to connect the piston at each side thereof; and
an enclosed cylinder cavity (the cavity where 28 and 60 are located in Figure 1) configured to enclose the piston and a portion (the top end of 60) of the piston rod;
wherein:
the longitudinal axis is a central longitudinal axis (26) of the piston rod; and
the piston reciprocates within the enclosed cylinder cavity.
Regarding claim 3, Cherry discloses that the one or more sets of counterweights are positioned outside of the cylinder cavity (see Figure 1).
Regarding claim 9, Cherry discloses a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator), comprising:
a piston (28);
a piston rod (60) configured to connect the piston at each side thereof;
an enclosed cylinder cavity (the cavity where 28 and 60 are located in Figure 1) configured to enclose the piston and a portion of the piston rod; and
an apparatus (64, 66) configured to be mounted on the linear actuator and to reduce vibration of the linear actuator;
wherein the piston reciprocates within the enclosed cylinder cavity (see Figure 1).
Regarding claim 10, Cherry discloses that the apparatus comprises:

one or more enclosures (16) configured to receive one set of counterweights for each enclosure; and
a driving shaft (52) configured to receive the one or more sets of counterweights mounted thereon;
wherein:
the one or more sets of counterweights are disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (64 and 66 are disposed symmetrically about the Figure 2 plane that is shown extending through the centerline 26) of the linear actuator; and
the driving shaft extends perpendicularly and transversely through the longitudinal axis and the plane (52 goes left to right in Figure 1 which is perpendicular to element 26).
Regarding claim 11, Cherry discloses that the one or more sets of counterweights are positioned outside of the enclosed cylinder cavity (see Figure 1).
Regarding claim 17, Cherry discloses a method for vibration reduction in a linear actuator, comprising:
providing a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator);
providing a vibration reduction apparatus (16, 52, 64, 66) configured to be mounted on the linear actuator and to reduce vibration of the linear actuator; and
mounting the apparatus onto the linear actuator; wherein:

a piston (28);
a piston rod (60) configured to connect the piston at each side thereof; and
an enclosed cylinder cavity (the cavity where 28 and 60 are located in Figure 1) configured to enclose the piston and a portion of the piston rod, the piston configured to reciprocate within the enclosed cylinder cavity; and
wherein the apparatus comprises:
one or more sets of counterweights (64, 66) disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (64 and 66 are disposed symmetrically about the Figure 2 plane that is shown extending through the centerline 26) of the linear actuator, each set comprising one or more counterweights;
one or more enclosures (16) configured to receive one set of counterweights tor each enclosure; and
a driving shaft (52) extending perpendicularly and transversely through the longitudinal axis and the plane and configured to receive the one or more sets of counterweights mounted thereon.
Regarding claim 18, Cherry discloses that mounting the apparatus onto the linear actuator comprises:
positioning the one or more sets of counterweights outside of the enclosed cylinder cavity (see Figure 1).
Claims 1, 2, 4, 9, 10, 12, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 5,022,157).

one or more sets of counterweights (4), each set comprising one or more counterweights (see Figure 1);
one or more enclosures (see Figure 2) configured to receive one set of counterweights for each enclosure; and
a driving shaft (43) configured to receive the one or more sets of counterweights mounted thereon;
wherein:
the one or more sets of counterweights are disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (4 is disposed symmetrically about the vertical centerline of 33 and 34) of the linear actuator; and
the driving shaft extends perpendicularly and transversely through the longitudinal axis and the plane (43 goes left to right in Figure 2 which is perpendicular to the vertical centerline of 33 and 34).
Regarding claim 2, Chang discloses that the linear actuator comprises:
a piston (5);
a piston rod (the member that 33 and 34 are formed on) configured to connect the piston at each side thereof; and
an enclosed cylinder cavity (see Figure 2) configured to enclose the piston and a portion (the top end of 60) of the piston rod;

the longitudinal axis is a central longitudinal axis (the axial centerline of the piston rod) of the piston rod; and
the piston reciprocates within the enclosed cylinder cavity.
Regarding claim 4, Chang discloses that each counterweight comprises:
a mounting portion (where 42 is located) configured to mount the counterweight to the driving shaft,
a neck portion (the portion between 41 and 42) configured to extend radially outwardly from the mounting portion; and
a weight portion (where 41 is located) configured to extend radially outwardly from the neck portion.
Regarding claim 9, Chang discloses a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator), comprising:
a piston (5);
a piston rod (the member that 33 and 34 are formed on) configured to connect the piston at each side thereof;
an enclosed cylinder cavity (see Figure 2) configured to enclose the piston and a portion of the piston rod; and
an apparatus (4) configured to be mounted on the linear actuator and to reduce vibration of the linear actuator;
wherein the piston reciprocates within the enclosed cylinder cavity.
Regarding claim 10, Chang discloses that the apparatus comprises:

one or more enclosures (see Figure 2) configured to receive one set of counterweights for each enclosure; and
a driving shaft (43) configured to receive the one or more sets of counterweights mounted thereon;
wherein:
the one or more sets of counterweights are disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (4 is disposed symmetrically about the vertical centerline of 33 and 34) of the linear actuator; and
the driving shaft extends perpendicularly and transversely through the longitudinal axis and the plane (43 goes left to right in Figure 2 which is perpendicular to the vertical centerline of 33 and 34).
Regarding claim 12, Chang discloses that each counterweight comprises:
a mounting portion (where 42 is located) configured to mount the counterweight to the driving shaft,
a neck portion (the portion between 41 and 42) configured to extend radially outwardly from the mounting portion; and
a weight portion (where 41 is located) configured to extend radially outwardly from the neck portion.
Regarding claim 17, Chang discloses a method for vibration reduction in a linear actuator, comprising:

providing a vibration reduction apparatus (4) configured to be mounted on the linear actuator and to reduce vibration of the linear actuator; and
mounting the apparatus onto the linear actuator; wherein:
the linear actuator comprises:
a piston (5);
a piston rod (the member that 33 and 34 are formed on) configured to connect the piston at each side thereof; and
an enclosed cylinder cavity (see Figure 2) configured to enclose the piston and a portion of the piston rod, the piston configured to reciprocate within the enclosed cylinder cavity; and
wherein the apparatus comprises:
one or more sets of counterweights (4) disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (4 is disposed symmetrically about the vertical centerline of 33 and 34) of the linear actuator, each set comprising one or more counterweights;
one or more enclosures (see Figure 2) configured to receive one set of counterweights tor each enclosure; and
a driving shaft (43) extending perpendicularly and transversely through the longitudinal axis and the plane and configured to receive the one or more sets of counterweights mounted thereon.
Allowable Subject Matter
s 5-8, 13-16, and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656